DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a dry barrel fire hydrant.  Each independent has unique distinct feature “a housing separate from a bonnet of the hydrant and configured to be received within a bonnet cavity of the bonnet; a plug comprising a non-metallic material and configured to be sealably received within a plug bore defined in a flange of the bonnet, the flange separating an interior cavity of the hydrant from the bonnet cavity; a PCB positioned inside the housing; at least one battery in electrical communication with the PCB; and an antenna configured for wireless communication with a sensing device located within the interior cavity of the hydrant and in electrical communication with the PCB, at least a portion of the antenna configured to extend from the bonnet cavity, through the plug bore, and into the interior cavity to receive data via the wireless communication, without interference, from the sensing device.” in combination with the manner claimed.  The closed prior art(s) Morrow et al. [US 10,317,384] discloses a dry barrel fire hydrant includes a hub communication positioned within a bonnet cavity, which included an antenna for communicating with sensor, Morrow fails to mention the antenna configured to extend from the bonnet cavity through the plug bore defined in a flange of the bonnet. Feyling [US 2020/0071916] discloses a fitting hole (e.g. bore) at flange 12b [Fig. 3B] and a wire run through the flange to a wireless communication device stored inside the device storage 10, but .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SON M TANG/Examiner, Art Unit 2685                     

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685